Tierney, J.
Undefended action for divorce. The parties were married in Odessa, Russia. They are Hebrews. They came to this country in 1903. The plaintiff testifies that in 1910 the defendant told him she wanted a divorce, that he consented, and that they both went to a rabbi and that he gave her what is known in their religion as a “ Get: a Hebrew divorce; ’ ’ that she then went back to Odessa and he has never seen her since. Proof ivas presented that she thereafter in Odessa married another man and was living with him as his wife. A “ get ” is defined to be “ a bill of divorce among the Jews. Like the ketuba, or marriage contract, this document is drawn up in the Aramaic language, uniformly worded and carefully written by a proper scribe. The orthodox form must contain twelve full and equal lines (neither more nor less) to agree with the numerical value in Hebrew, of the letters G. T. After certain preliminary ceremonies and questionings by the rabbi, particularly as to whether both parties agree to the divorce, the husband hands the get to his wife in the presence of ten witnesses. In the get is contained the date, the names and surnames of husband and wife and of their *463fathers, and also the name of the city and its location (whether near a river or sea). After the first lines, containing the date, it runs: ‘ I, N, son of N, of the City of 1ST, situated on the River N, set thee free, my wife 1ST, daughter of N, of the City of N, &c. Thou art set free and art at liberty to marry any man whom thou mayst choose. This document from me is a letter of divorcement and liberty according to the law of Moses and Israel. ’ ” The offense complained of therefore was committed by the procurement or with the connivance of the plaintiff. There must be judgment for the defendant dismissing the action upon the merits.
Judgment for defendant.